DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated September 18, 2020. In the response submitted on December 15, 2020, claims 1, 11, and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on December 15, 2020.
Applicant’s amendments to the Specification, concerning the previous objection of the Specification have been fully considered and found persuasive in view of the amended Specification.   
Applicant’s arguments on pages 14 and 15 of the Response, concerning the previous rejection of claims 1 thru 20 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
Regarding Step 2A—Prong I, the claims, under their broadest reasonable interpretation, recites an abstract idea of “matching transportation requests…to transportation providers.” (PG Pub Specification, ¶ [0014]). Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following 
collecting…real-time location data from a transportation provider…, the real-time location data providing an indication of the current location of the transportation provider…;
receiving…a request from the transportation provider…that is determined, based on the collected real-time data, to be physically located outside a transportation provider matching area to enter a pool associated with the transportation provider matching area;
adding the transportation provider…to the pool in response to receiving the request, thereby rendering the transportation provider…eligible for transportation matches with transportation requests associated with the transportation provider matching area despite the transportation provider…being located outside the transportation provider matching area, wherein adding the transportation provider…to the pool allows the transportation provider…to remain open to accepting incoming transportation requests while being located outside the transportation provider matching area; and
matching a transportation request associated with the transportation provider matching area to the transportation provider…for a transportation service based on at least in part on the adding the transportation provider…to the pool.
matching transportation requests…to transportation providers,” are at least related to fundamental economic practices and commercial interactions in the transportation industry. (PG Pub Specification, ¶¶ [0014] and [0065]). 
Moreover, as will be discussed further below in the detailed rejection, aside from the general technological environment, the limitations (b) thru (d) are recited at such a high-level of generality such that they cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2106.04(a)(2)(III). Wherein, a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, have been found to recite a mental process. See MPEP § 2106.04(a)(2)(III)(A). Accordingly, taken as whole and a combination thereof, amended independent claims 1, 11, and 20 recite an abstract idea.
Regarding Step 2A—Prong II, Examiner acknowledges the amended limitations in independent claims 1, 11, and 20 recite additional elements that are not part of the abstract idea, i.e., (i) “one or more physical processors,” (ii) “one or more memories coupled to one or more of the physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations,” (iii) “a dynamic transportation system,” and (iv) “a transportation provider device.” Wherein, additional elements are analyzed under Step 2A—Prong II to determine whether the claim is directed to an abstract idea, i.e., whether the abstract idea is integrated into a practical application. As previously presented under "apply it." See MPEP § 2106.05(f). Moreover, the additional elements under their broadest reasonable interpretation in light of the specification, are recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the additional elements improves the functioning of a computer, improves any other technology or improves a technical field. Accordingly, taken as whole and a combination thereof, amended independent claims 1, 11, and 20 are directed to an abstract idea. 
Regarding Step 2B, Applicant argues the claimed invention is analogous to Example 21 of the PEG. Wherein, Examiner acknowledges Applicant’s argument that “dynamic transportation matching systems can receive thousands or tens of thousands of requests for transportation each minute, and can then simultaneously match those requests to different transportation providers… including such out-of- area providers involves collecting and implementing real-time data in a decision-making process to determine which providers will be added to a given pool of available providers, even if those providers are not currently near or inside of a given pickup region.” Moreover, including such out-of-area providers…to a given pool of available providers” to “remain open to accepting incoming transportation requests” can be analogized to “alerting a subscriber with time sensitive information when the subscriber’s computer is offline” as described in the analysis of Claim 2 of Example 21. However, the analysis of Example 21 further describes the additional elements of Claim 2 addresses the “Internet-Centric challenge…by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online.” In other words, transmission of an alert activates a stock viewer application, controls data displayed on a remote subscriber’s computer, and controls a connection between the computer and a data source. In contrast, Applicant’s amended claims continue to recite the additional elements, i.e., (i) thru (iv), at a high-level of generality such that they continue to recite generic computers and computer components performing generic computer functions, i.e., collecting data, receiving data, and determining operations to be performed, e.g., adding transportation provider devices to a pool and matching requests with providers. Wherein, “[i]t is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, does not qualify as a particular machine.” See MPEP 2106.05(b)(I). Accordingly, Examiner respectfully disagrees that the claimed invention is analogous to eligible subject matter of Claim 2 of Example 21. 
Moreover, although Examiner acknowledges the process of allowing a transportation service provider outside of a matching area to continue to receive and accept transportation requests is not readily taught by previously cited prior art, Applicant “[b]ecause they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See MPEP 2106.05(I). Additionally, Applicant should note well-understood, routine, and conventional (WURC) activity overlaps with other Step 2B considerations, particularly the improvement consideration. See MPEP 2106.05(d). As stated above in Step 2A—Prong II, there is no indication that the additional elements improves the functioning of a computer or improves any other technology or technical field. Moreover, as discussed during the interview, on December 10, 2020, Examiner indicated Applicant’s arguments of an improvement to the dynamic transportation system, in light of the amended claims, were directed to an improvement in a business process of the transportation industry, i.e., reducing service requests, reducing wasted resources, reducing wear and tear on vehicle. Examiner respectfully submits the claimed invention is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). 
Applicant’s arguments on Pages 15 and 16 of the Response, concerning the previous rejection of independent claims 1, 11, and 20 under 35 U.S.C. § 102 have been fully considered and have been found persuasive in view of the amended claims.
The following statements have been taken from page 15 and 16 of the Response regarding the previous § 102 rejection of independent claims 1, 11, and 20, “Applicant has amended each independent claim in accordance with the agreement reached in the telephone interview. As agreed upon in this interview, the applied 15Application No.: 16/190,057 Attorney's Docket No.: 009404.0018U1reference, whether alone or in combination with other references, fails to disclose at least these amended features. Accordingly, because the applied reference fails to disclose each and every feature of the independent claims, this reference fails to represent art sufficient to establish a prima facie anticipation rejection.” Wherein, Applicant has amended each independent claim to recite the following limitations:
collecting, at a dynamic transportation system, real-time location data from a transportation provider device, the real-time location data providing an indication of the current location of the transportation provider device; 
receiving, by a dynamic transportation system, a request from a-the transportation provider device that is determined, based on the collected real-time data, to be physically located outside a transportation provider matching area to enter a pool associated with the transportation provider matching area; and 
adding the transportation provider device to the pool in response to receiving the request, thereby rendering the transportation provider device eligible for transportation matches with transportation requests associated with the transportation provider matching area despite the transportation provider device being located outside the transportation provider matching area, wherein adding the transportation provider device to the pool allows the transportation provider device to remain open to accepting incoming transportation requests while being located outside the transportation provider matching area.
While the prior art teaches some aspects and features of independent claims 1, 11, and 20, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The closest prior art made of record for claim 1 is previously cited U.S. Patent Application Publication No. 2015/0161554 to Sweeney et al., hereinafter Sweeney. Sweeney discloses “an intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service.” (Sweeney, ¶ [0014]). Wherein, Sweeney teaches aspects of:
collecting, at a dynamic transportation system, real-time location data from a transportation provider device, the real-time location data providing an indication of the current location of the transportation provider device (Sweeney, ¶ [0040]); 
receiving, by a dynamic transportation system, a request from the transportation provider device that is determined, based on the collected real-time data, to be physically located outside a transportation provider matching area to enter a pool associated with the transportation provider matching area (Sweeney, ¶¶ [0017], [0040], and [0123]); and 
adding the transportation provider device to the pool in response to receiving the request, thereby rendering the transportation provider device eligible for transportation matches with transportation requests associated with the transportation provider matching area…(Sweeney, ¶ [0123]); and
matching a transportation request associated with the transportation provider matching area to the transportation provider device for a transportation service based at least in part on the adding the transportation provider device to the pool (Sweeney, ¶ [0123]).
The next closest prior art made of record for claim 1 is previously cited U.S. Patent Application Publication No. 2015/0317568 to Grasso et al., hereinafter Grasso. Sweeney discloses “a system and a method that supports flexible carpooling among colleagues…allow[ing] providers to publish a trip.” (Grasso, ¶ [0006]). Wherein, Grasso teaches aspects of providers of carpools publishing the carpool while at home, i.e., a provider entering a pool while outside of a matching area. Id.
Yet, Sweeney, Grasso, or in combination with one another, or in combination with previously cited art, does not teach or suggest independent claims 1, 11, and 20. For example, the prior art fails to teach the following executed by the current claimed invention:
despite the transportation provider device being located outside the transportation provider matching area, wherein adding the transportation provider device to the pool allows the transportation provider device to remain open to accepting incoming transportation requests while being located outside the transportation provider matching area.
Wherein, the prior art teaches active service providers are required to be located within a geographical boundary, i.e., a matching area. For example, Sweeney teaches drivers are only allowed to be entered into the pool when they are detected “to be within the geographic region or within some threshold distance of the pickup location.” (Sweeney, ¶ [0123]. Moreover, previously cited U.S. Patent Application Publication No. 2018/0121847 to Zhao et al., hereinafter Zhao, teaches a driver is removed from a pool, i.e., the driver no longer receives transportation requests, when the driver leaves the airport terminal. (Zhao, ¶¶ [0048] and [0051]). Accordingly, the prior art teaches transportation providers are required to be within a matching area to be eligible to receive transportation request. Yet, Applicant teaches a transportation provider can be added to the pool and continue to receive and accept transportation requests while the transportation provider is outside of the matching area. Therefore, Applicant’s arguments are persuasive in view of amended independent claims 1, 11, and 20.
Applicant’s arguments on Page 16 of the Response, concerning the previous rejection of dependent claims under 35 U.S.C. §§ 102 and 103 have been fully considered and have been found persuasive in view of the amended independent claims.
Regarding Applicant’s arguments on page 16 regarding the dependent claims are found to be persuasive by virtue of their dependence on their respective base claims, i.e., independent claim 1, 11, and 20.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 10 are directed to a method, i.e., a process. Claims 11 thru 19 are directed to a system, i.e., a machine. Claim 20 is directed to a product, i.e., a manufacturer. Consequently, claims 1 thru 20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an 

Regarding independent claim 11, the claim, under its broadest reasonable interpretation, recites an abstract idea of “matching transportation requests…to transportation providers.” (PG Pub Specification, ¶ [0014]). Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations taken from the independent claims recite a method of organizing human activity:
collecting…real-time location data from a transportation provider…the real-time location data providing an indication of the current location of the transportation provider…;
receiving…a request from the transportation provider…that is determined, based on the collected real-time data, to be physically located outside a transportation provider matching area to enter a pool associated with the transportation provider matching area;
adding the transportation provider…to the pool in response to receiving the request, thereby rendering the transportation provider…eligible for transportation matches with transportation requests associated with the transportation provider matching area despite the transportation provider…being located outside the transportation provider matching area, wherein adding the transportation provider…to the pool allows the transportation provider…to remain open to accepting incoming transportation requests while being located outside the transportation provider matching area; and
matching a transportation request associated with the transportation provider matching area to the transportation provider…for a transportation service based on at least in part on the adding the transportation provider…to the pool.
For example, tracking a transportation provider using the transportation provider’s real-time location data and “matching transportation requests…to transportation providers,” are at least related to fundamental economic practices and commercial interactions in the transportation industry. (PG Pub Specification, ¶¶ [0014] and [0065]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II).
Moreover, as will be discussed further below in the detailed rejection, aside from the general technological environment, the limitations (b) thru (d) are recited at such a high-level of generality such that they cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 11, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 1 and independent claim 20, claim 1 is the method claim and claim 20 is the product claim for the system disclosed in independent claim 11. Wherein, claim 1 and claim 20 share analogous limitations with claim 11. Accordingly, for the same reason(s) as presented in Step 2A—Prong I for independent claim 11, independent claim 1 and independent claim 20, as a whole and combination thereof, recite an abstract idea and have been evaluated in Step 2A—Prong II, see below.  

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 11, the judicial exception is not integrated into a practical application, because the following additional elements, i.e., (i) “one or more physical processors,” (ii) “one or more memories coupled to one or more of the physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations,” (iii) “a dynamic transportation system,” and (iv) “a transportation provider device,” under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they do not integrate the judicial exception into a practical application. For example, the Specification recites (i) “generally refers to any type or form of hardware-implemented processing unit capable of interpreting and/or executing computer-readable instructions. In one example, a physical processor may access and/or modify one or more modules stored in the above-described memory device. Examples of physical processors include, without limitation, microprocessors, microcontrollers, Central Processing Units (CPUs), Field-Programmable Gate Arrays (FPGAs) that implement softcore processors, Application-Specific Integrated Circuits (ASICs), portions of one or more of the same, variations or combinations of one or more of the same, or any other suitable physical processor.” (PG Pub Specification, ¶ [0076]). The Specification further recites (ii) “generally refers to any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions. In one example, a memory device may store, load, and/or maintain one or more of the modules described herein. Examples of memory devices include, without limitation, Random Access Memory (RAM), Read Only Memory (ROM), flash memory, Hard Disk Drives (HDDs), Solid-State Drives (SSDs), optical disk drives, caches, variations or combinations of one or more of the same, or any other suitable storage memory.” (PG Pub Specification, ¶ [0142]). The Specification further recites (iii) as comprising various modules and “any type or form of computing device or system capable of executing computer-readable instructions, such as those contained within the modules described herein. In their most basic configuration, these computing device(s) may each include at least one memory device and at least one physical processor.” (PG Pub Specification, Figure 6: Dynamic Transportation Matching System 611; and ¶ [0074]). The Specification further recites (iv) “may include mobile devices (e.g., an iPhone®, an iPad®, mobile telephone, tablet computer, a personal digital assistant (PDA)), laptops, wearable devices (e.g., smart watch, smart glasses, head mounted displays, etc.), thin client devices, gaming consoles, and any other computing devices.” (PG Pub Specification, ¶ [0069]). 
(i) thru (iv) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., receiving, storing, matching, transmitting, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (iv) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" 
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 11 is not integrated into a practical application. Consequently, independent claim 11 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, as noted in Step 2A—Prong I, claim 1 shares analogous limitations with claim 11. Wherein, claim 1 does not recite any additional elements other than those previously analyzed in claim 11. Therefore, Step 2A—Prong II analysis for claim 11 applies to claim 1. Accordingly, independent claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 20, the judicial exception is not integrated into a practical application, because the additional element of (v) “a non-transitory computer-readable storage medium comprising computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device,” under its broadest reasonable interpretation in light of the specification, is recited at a high-level of generality such that it merely amounts to instructions to “apply it” and amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, for the same reasons provided in Step 2A—Prong II analysis for claim 11. For example, the specification recites (v) “generally refers to any form of device, carrier, or medium capable of storing or carrying computer-readable instructions. Examples of computer-readable media include, without limitation, transmission-type media, such as carrier waves, and non-transitory-type media, such as magnetic-storage media (e.g., hard disk drives, tape drives, and floppy disks), optical-storage media (e.g., Compact Disks (CDs), Digital Video Disks (DVDs), and BLU-RAY disks), electronic-storage media (e.g., solid-state drives and flash media), and other distribution systems.” (PG Pub Specification, ¶ [0079]). Moreover, claim 20 does not recite any additional elements other than those previously analyzed in claim 11. Accordingly, Step 2A—Prong II analysis for claim 11 applies to claim 20 for these additional elements. Accordingly, taken as whole and a combination thereof, claim 20 is not integrated into a practical application. Consequently, independent claim 20 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 11, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iv), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly  independent claim 11 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1, as stated in Step 2A—Prong II, the claim shares analogous limitations with claim 11 and does not recite any additional elements other than those previously analyzed in claim 11. Accordingly, for the same reasons as provided in Step 2B for independent claim 11, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 20, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (v), to perform the emphasized functions in Step 2A—Prong I, amounts to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for independent claim 11, independent claim 20 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2-10 and 12-19, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claims 2-10 and 12-19 further refine the abstract idea of their respective base claim(s), the claims do not recite additional element(s) 
Claims 2 and 12 share analogous limitations and claim 2 recites, wherein: the pool comprises a virtual queue, the request from the transportation provider device outside the transportation provider matching area comprises a request to enter the virtual queue, and the request to enter the virtual queue comprises: choosing, by the transportation provider device, a time slot; and increasing a priority for matching the transportation request to the transportation provider when the transportation provider arrives at the transportation provider matching area during the time slot.
Claims 3 and 13 share analogous limitations and claim 3 recites, further comprising: receiving, by the transportation provider device, a notification indicating a time of departure for travel to the transportation provider matching area.
Claims 4 and 14 share analogous limitations and claim 4 recites, further comprising: receiving, by the transportation provider device, an estimated time of arrival to the transportation provider matching area, thereby increasing a probability that the transportation provider arrives at the transportation provider matching area during the time slot.
Claims 5 and 15 share analogous limitations and claim 5 recites, further comprising: 6Application No.: 16/190,057Attorney's Docket No.: 009404.0018U1 entering, by the transportation provider device, the pool associated with the transportation provider matching area while the transportation provider device is located outside the transportation provider matching area.
Claims 6 and 16 share analogous limitations and claim 6 recites, wherein: the transportation provider is removed from the pool when the transportation provider travels outside a second transportation provider matching area, the second transportation provider matching area surrounds the transportation provider matching area, and the second transportation provider matching area is determined based on at least one of a distance from the transportation provider matching area and an estimated time of arrival to the transportation provider matching area.
Claims 7 and 17 share analogous limitations and claim 7 recites, wherein a number of transportation requestors is increased in the transportation provider matching area thereby increasing an efficiency of the dynamic transportation system.
Claims 8 and 18 share analogous limitations and claim 8 recites, wherein the transportation provider matching area comprises an area surrounding at least one of a transportation hub or an event venue.
Claims 9 and 19 share analogous limitations and claim 9 recites, further comprising: 7Application No.: 16/190,057Attorney's Docket No.: 009404.0018U1 determining whether the transportation provider is available to complete a request for transportation service outside the transportation provider matching area while waiting for a transportation match in the transportation provider matching area; and matching the transportation provider to the request for transportation service outside the transportation provider matching area.
Claim 10 recites, wherein the transportation provider enters the pool while outside a physical queueing area.
Accordingly, claims 2-10 and 12-19, when viewed as a whole and ordered combination, further refines the abstract idea as disclosed in their respective base claims by virtue of dependence without reciting any additional element(s). Therefore, the claims do not change the analysis already presented above in regards to independent claim 1. Consequently, dependent claims 2-10 and 12-19 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding dependent claims 2-10 and 12-19, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. Wherein, as disclosed in Step 2A analysis of the dependent claims above, the dependent claims further recite and refine the abstract idea without reciting additional element(s) other than those previously analyzed in the respective base claims. Accordingly, the dependent claims, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 2-10 and 12-19 are not eligible subject matter under 35 U.S.C. § 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628